EXHIBIT 16.1 Kalantry LLP Certified Public Accountants KLLP 70-26 Groton Street Forest Hills, NY 11375 November 6, 2013 U.S. Securities and Exchange Commission treet N.E. Washington, D.C. 20549-7561 Re: Native American Energy Group, Inc. Ladies and Gentlemen: We have read Item 4.01 of Form 8-K dated November 8, 2013, of Native American Energy Group, Inc., and are in agreement with the statements contained in the third, fourth, fifth and sixth paragraph, of such Item 4.01. We have no basis to agree or disagree with other statements of the registrant contained therein. Very truly yours, Kalantry LLP Forest Hills, New York www.KalantryLLP.com Tel (718) 544 2772| Fax (267) 295 8501
